           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ORAL MOORE                                                 PLAINTIFF

v.                       No. 3:19-cv-201-DPM

U.S.A., Torts Law Group                                  DEFENDANT

                               ORDER
     Separate status reports, Doc. 67 & 68, appreciated. Motion for
settlement conference, Doc. 67, denied without prejudice. The Court
will not order a settlement conference unless all parties want one.
     So Ordered.

                                    .               I'
                                 D .P. Marshall Jr.
                                 United States District Judge

                                        7   M   ;).O~/
